Filed 4/5/00 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2000 ND 73







Alex M. Friedt, Ralph A. 

Friedt and Emma Friedt, 

attorney-in-fact for Jacob A. Friedt, 		Plaintiffs and Appellants



v.



Hettinger County, North Dakota, 

a political subdivision, Valentine J. 

Friedt, William J. Friedt, Lillian 

Friedt, Anna Bergenheier, Victor J. 

Friedt, Carleen Friedt Olson, 

Linda Huether, David Friedt, 

Dean Friedt, Dion Friedt, Dana Friedt, 

Verena Johnson, Dwight Friedt, Carla 

Albrecht, Carlotta Kostelecky, Timothy Raab, 

Joshus Raab and Tanya Raab, 		Defendants and Appellees







No. 990374







Appeal from the District Court of Hettinger County, Southwest Judicial District, the Honorable Allan L. Schmalenberger, Judge.



AFFIRMED.



Per Curiam.



Albert J. Hardy of Hardy, Maus & Nordsven, P.O. Box 570, Dickinson, ND 58602-0570, for plaintiffs and appellants.



Craig C. Smith of Fleck, Mather & Strutz, P.O. Box 2798, Bismarck, ND 58502-2798, for defendant and appellee Hettinger County.



Bruce A. Selinger of Kubik, Bogner, Ridl & Selinger, P.O. Box 1173, Dickinson, N.D. 58602-1173, for defendants and appellees.

Friedt v. Hettinger County

No. 990374



Per Curiam.

[¶1]	Alex M. Friedt, Ralph A. Friedt and Emma Friedt, attorney-in-fact for Jacob A. Friedt, appeal from a summary judgment, holding a mineral reservation unambiguously failed to except a one-half interest in a section of Hettinger County land.  The appellants argue the reservation’s clear meaning excepted a one-half interest, or, at a minimum, is ambiguous.  The reservation unambiguously failed to except the one-half interest, and the clear language governs our interpretation.  N.D.C.C. §§ 9-07-02 and 47-09-11.

[¶2]	We summarily affirm the trial court's judgment under Rule 35.1 (a)(6), N.D.R.App.P.

[¶3]	Gerald W. VandeWalle, C.J.

William A. Neumann

Mary Muehlen Maring

Carol Ronning Kapsner

Dale V. Sandstrom